IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: F.R.P., JR., A        : No. 46 EAL 2017
MINOR                                     :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: F.R.P., FATHER               : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.